Citation Nr: 1428523	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-40 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes Mellitus, including due to exposure to herbicides. 

2.  Entitlement to service connection for hypertension, also including due to exposure to herbicides. 

3.  Entitlement to service connection for Parkinson's disease, as well including due to exposure to herbicides, but also environmental contaminants and radioactive materials.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to October 1967.

He appealed to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a videoconference hearing in October 2010 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the claims file, so is of record.

In March 2011 the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration.  Regrettably, still further development is required, so the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ).

The additional issue of entitlement to a compensable disability rating for a foreign body embedded in the Veteran's right thigh was raised during his October 2010 hearing before the Board, but this additional claim has not been initially adjudicated by the RO as the AOJ.  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


REMAND

Another remand is necessary in this case because the RO needs to complete additional development regarding the Veteran's asserted exposure to herbicides and radiation.  Also, because the claims are being remanded for this other reason, the RO should also attempt to obtain all relevant records from the Social Security Administration (SSA) because the Veteran informed an April 2011 VA examiner that he was "on disability" for these claimed conditions.  

Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Contac the Veteran and determine whether he is receiving SSA benefits because of a disability at issue in this appeal.  If he is, obtain these additional records.  In requesting these records, the AMC/RO must follow the procedures of 38 C.F.R. § 3.159(c)(2) (2013), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained the RO/AMC should document this in the claims file and appropriately notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e)(1) (2013).  

2.  Attempt to verify the Veteran's alleged exposure to herbicides outside of Vietnam (specifically, he asserts he was exposed at Andersen Air Force Base in Guam).  To this end, follow all of the procedures outlined in VA's Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Para. 10(o).  The Compensation Service's review of the Department of Defense's inventory of herbicide operations did not confirm this allegation.  Therefore, the RO/AMC must determine whether the evidence he submitted personally is sufficient to permit a search by the Joint Services Records Research Center (JSRRC).  If the evidence is sufficient, submit a request to the JSRRC for verification of herbicide exposure.  If conversely the evidence is insufficient, refer the case to the JSRRC Coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  

3.  Also verify whether the Veteran was exposed to radiation while serving at Andersen Air Force Base in Guam.  

4.  IF AND ONLY IF it is confirmed the Veteran was exposed to radiation, return his claims file to the examiner who performed the April 2011 Parkinson's disease examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a) The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Parkinson's disease began during his active military service or is otherwise related to any incident of his service, including especially to exposure to radiation (again, if it first is confirmed he was exposed to radiation).  It is not sufficient merely to conclude that Parkinson's disease is not a disease subject to presumptive service connection since a disease not presumptively related to radiation exposure because in this circumstance a Veteran may still show entitlement with proof of direct causation.

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be provided without resorting to mere speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Review the claims file and ensure that the foregoing development actions have been completed in full or to the extent possible.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  


6.  Then readjudicate these claims in light of this and all other additional evidence.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided a Supplemental Statement of the Case and afforded opportunity to respond to it.  The file should then be returned to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



